DISMISS; Opinion Filed March 26, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00099-CV

                                  SYED BILAL, Appellant
                                          V.
                                SANIRAZA SIDDIQ, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00143

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 27, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 27, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated February 13, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without
payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                                    / Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE

140099F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

SYED BILAL, Appellant                             On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00099-CV        V.                      Trial Court Cause No. DC-13-00143.
                                                  Opinion delivered by Justice Moseley.
SANIRAZA SIDDIQ, Appellee                         Justices Francis and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SANIRAZA SIDDIQ recover her costs of this appeal from
appellant SYED BILAL.


Judgment entered this 26th day of March, 2014.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE




                                            –3–